Illinois Official Reports

                                      Supreme Court



                 Warren County Soil & Water Conservation District v. Walters,
                                      2015 IL 117783




Caption in Supreme       WARREN COUNTY SOIL AND WATER CONSERVATION
Court:                   DISTRICT, Appellee, v. STEVE M. WALTERS et al., Appellants.



Docket No.               117783



Filed                    May 21, 2015



Decision Under           Appeal from the Appellate Court for the Third District; heard in that
Review                   court on appeal from the Circuit Court of Warren County, the Hon.
                         Dwayne Morrison, Judge, presiding.



Judgment                 Appellate court judgment reversed.
                         Circuit court judgment reversed.
                         Cause remanded.


Counsel on               Christopher H. Sokn, of Kingery Durree Wakeman & O’Donnell,
Appeal                   Assoc., of Peoria, for appellants.

                         Jeffrey W. DeJoode, of March, McMillan, DeJoode & Duvall P.C., of
                         Macomb, for appellee.
     Justices                    JUSTICE KILBRIDE delivered the judgment of the court, with
                                 opinion.
                                 Chief Justice Garman and Justices Freeman, Thomas, Karmeier,
                                 Burke, and Theis concurred in the judgment and opinion.

                                                    OPINION

¶1         This appeal requires us to determine whether our decision in People v. Vincent, 226 Ill. 2d
       1, 15-16 (2007), should be interpreted as eliminating the circuit court’s discretion to consider
       equity when ruling on a petition seeking relief from a final judgment or order under section
       2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2012)). Here, the circuit
       court of Warren County denied a section 2-1401 petition seeking to vacate a default judgment.
       Despite expressing its opinion that equity favored vacating the judgment, the court believed it
       was constrained by authority interpreting Vincent to eliminate equitable considerations in
       section 2-1401 proceedings. A majority of the appellate court affirmed. 2014 IL App (3d)
       130087, ¶ 43.
¶2         For the reasons that follow, we reverse the judgments of the appellate court and the circuit
       court. We remand the cause to the circuit court for further proceedings consistent with this
       opinion.

¶3                                          I. BACKGROUND
¶4          Defendant Steve M. Walters is a buyer of timber in Illinois who operates defendant Steve
       Walters Logging & Export, Inc., an Iowa corporation. In 2005, Walters executed a contract
       with Martha Biederbeck to log about 54 trees from property she owned in Warren County,
       Illinois, for approximately $16,000. At the time, Biederbeck was a resident of the State of
       Washington. Defendant Robert O’Dell is a resident of Ellsworth, Iowa, who operates Robert
       O’Dell Logging, a sole proprietorship. Robert O’Dell Logging hauled a load of harvested trees
       from Biederbeck’s property to a local sawmill. Although not entirely clear in the record, it
       appears that at some point after defendants harvested the trees, plaintiff, Warren County Soil
       and Water Conservation District, came to believe that plaintiff owned the property where the
       trees were harvested under the Biederbeck contract.
¶5          Consequently, on October 29, 2009, plaintiff filed a five-count complaint in the circuit
       court of Warren County against defendants, individually, their businesses, and Biederbeck. 1
       Plaintiff valued the trees removed from the property at over $17,000. In the complaint, plaintiff
       alleged that defendants: (1) violated the Wrongful Tree Cutting Act (740 ILCS 185/0.01 et seq.
       (West 2008)), entitling plaintiff to treble damages exceeding $51,000; (2) committed trespass
       upon plaintiff’s property; (3) committed an act of conversion by withholding plaintiff’s
       property; (4) owed plaintiff over $17,000 based on the theory of quantum meruit; and (5) acted
       negligently by cutting trees on plaintiff’s property without plaintiff’s permission.


           1
           Although Biederbeck was named as a defendant in plaintiff’s complaint, she is not a party to this
       appeal because she is not subject to the default judgment at issue here. Thus, for purposes of this appeal,
       we do not refer to Biederbeck as a defendant.

                                                       -2-
¶6         On August 25, 2010, Biederbeck, represented by counsel Richard Whitman, answered
       plaintiff’s complaint. Biederbeck admitted that she entered into a logging contract with
       Walters that authorized him to harvest trees from her Illinois property. Biederbeck denied
       knowledge of whether defendants removed trees from plaintiff’s property. Biederbeck also
       denied knowledge of defendants trespassing on plaintiff’s property during their logging
       activities. Thus, Biederbeck denied knowledge of whether she was paid for trees that were
       improperly harvested from plaintiff’s property.
¶7         On January 7, 2011, attorney Christopher L. Tichenor filed a written appearance on behalf
       of defendants. Tichenor, however, did not file an answer to plaintiff’s complaint.
¶8         At a scheduled case management conference on April 18, 2011, plaintiff, Biederbeck, and
       their respective counsel appeared. Neither defendants nor Tichenor appeared. Following the
       conference, the circuit court entered an order directing defendants to answer plaintiff’s
       complaint by May 3, 2011. Defendants did not timely answer plaintiff’s complaint.
¶9         On May 16, 2011, plaintiff filed a motion for default judgment against defendants, noting
       they had not answered the complaint and had not filed any pleadings. Defendants did not
       timely respond to plaintiff’s motion for default judgment.
¶ 10       At the June 22, 2011, hearing on plaintiff’s motion for default judgment, defendants and
       Tichenor again failed to appear. Following the hearing, the court granted plaintiff’s motion for
       default judgment against defendants. The court awarded plaintiff damages in the amount of
       $51,689.85 for count I and $17,229.95 for counts II through V.
¶ 11       A month later, on July 22, 2011, defendants, through their attorney Tichenor, filed a
       motion to set aside the default judgment under section 2-1301(e) of the Code (735 ILCS
       5/2-1301(e) (West 2008)). In that motion, defendants represented that after the complaint was
       filed in October 2009 until November 2010, they were represented by an Iowa attorney, Jeffrey
       Walters, who attempted to negotiate a settlement among all the parties. Defendants alleged that
       all parties negotiated in good faith and attempted to resolve the controversy. Defendants
       obtained Illinois counsel, Tichenor, after the settlement negotiations failed. Defendants
       represented that Tichenor sent plaintiff a draft answer to the complaint but failed to get the
       proper signatures. Explaining the subsequent delay and failures to appear, defendants stated
       that a member of Tichenor’s family was terminally ill and passed away in May 2011. During
       this time, Tichenor spent “an extensive amount of time away from his office.” Defendants
       requested that the court enter an order vacating the default judgment but did not request a
       hearing on the matter.
¶ 12       On October 3, 2011, plaintiff filed a response to defendants’ motion to set aside the default
       judgment. Plaintiff generally admitted defendants’ allegations about the initial settlement
       negotiations and also admitted that Tichenor sent a copy of an unsigned draft answer to
       plaintiff’s counsel. Plaintiff, however, did not have sufficient knowledge to admit or deny the
       allegations pertaining to defendants’ explanations for their delay and failure to appear. Plaintiff
       additionally observed that defendants had not yet provided a signed answer to the complaint or
       complied with the court’s prior discovery orders.
¶ 13       On October 17, 2011, Tichenor and defendants failed to appear for a scheduled case
       management conference. On October 24, 2011, Tichenor and defendants failed to appear for
       the scheduled hearing on their motion to vacate the default judgment.



                                                    -3-
¶ 14       On October 31, 2011, the circuit court entered an order denying defendants’ motion to
       vacate the default judgment. In its order, the court found that defendants failed to set the
       motion to vacate for a hearing, failed to cooperate with the other parties, failed to appear at a
       duly noticed hearing on the motion, and failed to appear either in person or by counsel at the
       case management conference. The court further found that plaintiff’s counsel had made a good
       faith attempt to locate and notify defendants of progress in the litigation.
¶ 15       Almost a year later, on August 22, 2012, plaintiff filed a citation to discover assets. On
       August 29, 2012, the circuit court entered a sua sponte order removing Tichenor as defendants’
       attorney. The order indicated that “the Illinois Attorney Registration and Disciplinary
       Commission website indicates that Christopher L. Tichenor is not authorized to practice law.”
       The order documented that Tichenor had not withdrawn from defendants’ case and repeatedly
       failed to appear in court on behalf of defendants for approximately one year. The court also
       directed defendants to obtain new counsel. The court sent notice to the parties’ respective
       counsel and to each individually named defendant.
¶ 16       On September 20, 2012, the circuit court issued a turnover order to the Illinois Department
       of Natural Resources for a $25,000 bond executed on behalf of defendant Steve Walters
       Logging & Export, Inc., to be applied to the default judgment against defendants.
¶ 17       On October 24, 2012, defendants, represented by their new counsel Christopher Sokn, filed
       a petition for relief from judgment under section 2-1401 of the Code (735 ILCS 5/2-1401
       (West 2012)). In the petition, defendants blamed the delays on Tichenor, describing him as
       having “totally failed in his sworn duties.” Defendants alleged that Tichenor received a $2,000
       retainer but essentially performed no substantive work. Tichenor never appeared to defend the
       case, allowed a default judgment to be entered against defendants, and failed to contest the
       default judgment. Defendants observed that all of the notices were sent to Tichenor’s business
       address.
¶ 18       Defendants believed that Tichenor was monitoring their case while plaintiff and
       Biederbeck litigated a title claim over the contested property. Defendants did not learn that
       Tichenor had neglected their case, or that a default judgment was entered against them, until
       defendants received the court’s order notifying them that Tichenor was removed. Defendants
       also repeatedly stated that Tichenor was disbarred from the practice of law. 2
¶ 19       On the merits, defendants argued that justice, equity, and fairness required the default
       judgment be vacated because their defenses were absolute. Defendants contended that they
       were bona fide purchasers for value of the logging rights from Biederbeck. In addition,
       defendants asserted that all of the relevant evidence demonstrated that Biederbeck owned the
       property where defendant logged the trees. Defendants’ petition was supported by the
       affidavits of Steve Walters, Jeffrey Walters, and Roger O’Dell, the Biederbeck logging
       contract, plat book excerpts, property deeds, and a letter from Jeffrey Walters to plaintiff’s
       attorney describing settlement negotiations.
¶ 20       On January 10, 2013, plaintiff filed a response to defendants’ section 2-1401 petition.
       Plaintiff argued that a litigant is bound by the mistakes of their counsel and section 2-1401 is

          2
            The Illinois Attorney Registration and Disciplinary Commission website has no discipline record
       and no pending investigations for Christopher L. Tichenor. It also indicates that Tichenor was last
       registered to practice law in Illinois in 2011.

                                                    -4-
       not intended to relieve a party of their counsel’s negligence. Citing Vincent, plaintiff argued
       that relief in a section 2-1401 petition is no longer purely discretionary in the circuit court. In
       addition, citing R.M. Lucas Co. v. Peoples Gas Light & Coke Co., 2011 IL App (1st) 102955,
       plaintiff contended that Vincent eliminated the circuit court’s discretion to relax the due
       diligence standards or otherwise relieve a litigant of the consequences that arise from his
       counsel’s mistake or negligence.
¶ 21        On January 22, 2013, the circuit court issued an order denying defendants’ section 2-1401
       petition, including an extensive analysis of the parties’ arguments. The court also noted that the
       parties did not submit additional “formal evidence,” but did present argument on the motion.
       Ultimately, the court found that defendants presented meritorious defenses. Reviewing the
       attached supporting materials, the court found that “Biederbeck appears to own the property
       logged.” The court also found that defendants exercised due diligence in filing their section
       2-1401 petition. The court, however, declined to find that defendants exercised due diligence
       in raising their meritorious defenses.
¶ 22        Relevant to this appeal, the court observed that this court’s decision in Vincent had resulted
       in a split of authority on the issue of whether a trial court may exercise its discretion to relax the
       applicable due diligence requirements in section 2-1401 proceedings for equitable reasons.
       The court felt obligated to follow the R.M. Lucas decision interpreting Vincent to eliminate
       equitable considerations in section 2-1401 petitions. Expressing its reluctance to deny the
       petition, the court added that “[i]f the court had the ability to use discretion as was the law
       before Vincent,” it would have “lessened the due diligence standard” and granted defendants’
       section 2-1401 petition in the interest of justice. The court opined that “[i]t is difficult to think
       of a more unjust fact scenario to the defendants.” Nonetheless, consistent with its opinion that
       Vincent eliminated equitable considerations in section 2-1401 proceedings, the court denied
       defendants’ petition.
¶ 23        On direct appeal, a majority of the appellate court affirmed. Generally, the majority agreed
       with the circuit court’s interpretation of Vincent and reliance on R.M. Lucas. 2014 IL App (3d)
       130087, ¶¶ 30-34. The dissenting justice argued that the default judgment against defendants
       should be vacated for equitable reasons and that equitable relief in section 2-1401 petitions was
       still permissible after Vincent. 2014 IL App (3d) 130087, ¶¶ 46-47 (Holdridge, J., dissenting).
¶ 24        This court allowed defendants’ petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
       2013).

¶ 25                                           II. ANALYSIS
¶ 26        On appeal, defendants argue that the appellate court improperly expanded this court’s
       decision in People v. Vincent, 226 Ill. 2d 1 (2007), to eliminate the circuit court’s discretion to
       consider equity when ruling on a section 2-1401 petition. Defendants note that decisions of the
       Illinois Appellate Court disagree on the proper interpretation of Vincent. The appellate court’s
       decision in Cavalry Portfolio Services v. Rocha, 2012 IL App (1st) 111690, is representative of
       a decision that interprets Vincent as limited to the specific legal issue in that case. In contrast,
       the appellate court’s decision in R.M. Lucas Co. v. Peoples Gas Light & Coke Co., 2011 IL
       App (1st) 102955, is representative of a decision that interprets Vincent as eliminating the
       circuit court’s discretion to consider equity in section 2-1401 proceedings and requiring de
       novo review of section 2-1401 petitions.


                                                     -5-
¶ 27       On the merits of their section 2-1401 petition, defendants argue that they have established
       meritorious defenses that justify vacating the default judgment and that the circuit court’s
       ruling should be reviewed under the abuse of discretion standard. Even if defendants were not
       diligent in presenting their defense, they contend the default judgment is manifestly unjust and
       unconscionable under the facts of this case. Specifically, defendants assert that the evidence
       demonstrates plaintiffs do not own the property and are not entitled to compensation for the
       timber defendants removed from the property. Defendants also contend they are protected as
       bona fide purchasers for the value of the timber.
¶ 28       Plaintiff responds that the appellate court properly interpreted Vincent when it concluded
       that section 2-1401 proceedings are no longer “purely discretionary” and that de novo review
       applies to this case. Plaintiff argues that Vincent prohibits the circuit court from considering
       equity to relax the requisite due diligence standards. On the merits of defendants’ section
       2-1401 petition, plaintiff argues that defendants are bound by the mistakes and actions of their
       counsel and were responsible for following the progress of their case. Moreover, plaintiff
       contends that the defendants cannot establish the requisite due diligence requirements and do
       not have a meritorious defense. Plaintiff notes that defendants admitted that plaintiff owns the
       property at issue by failing to answer the complaint. Plaintiff also suggests that defendants
       have an adequate remedy because they can file a cross-claim against Biederbeck.
¶ 29       As demonstrated by the parties’ arguments, this appeal first requires this court to consider
       our decision in Vincent. In Vincent, we reviewed a circuit court’s sua sponte dismissal of a
       section 2-1401 petition filed by a criminal defendant challenging his extended-term sentence
       as void. Relevant to this appeal, Vincent rejected an abuse of discretion standard in favor of de
       novo review when a section 2-1401 petition is dismissed on the pleadings. Vincent, 226 Ill. 2d
       at 15-16. Explaining our conclusion, we stated that section 2-1401 proceedings should no
       longer be considered “strictly equitable” or “purely discretionary.” Vincent, 226 Ill. 2d at 16.
¶ 30       Focusing on those statements from Vincent, the lower courts here determined that Vincent
       marked a departure from a long line of this court’s holdings that the circuit court’s ruling on a
       section 2-1401 petition is reviewed for an abuse of discretion and that the proceedings are
       firmly grounded in equitable considerations. See Paul v. Gerald Adelman & Associates, Ltd.,
       223 Ill. 2d 85, 95 (2006) (acknowledging the “long line of cases from this court” applying the
       abuse of discretion standard to the disposition of a section 2-1401 petition); see also Smith v.
       Airoom, Inc., 114 Ill. 2d 209, 225 (1986) (“One of the guiding principles *** in the
       administration of section 2-1401 relief is that the petition invokes the equitable powers of the
       circuit court ***.”). As defendants correctly observe, however, our appellate court does not
       agree on the proper interpretation of Vincent. See supra ¶ 26.
¶ 31       It is undisputed that section 2-1401 of the Code represents a comprehensive statutory
       procedure authorizing a trial court to vacate or modify a final order or judgment in civil and
       criminal proceedings. Vincent, 226 Ill. 2d at 7; Paul, 223 Ill. 2d at 94; Airoom, 114 Ill. 2d at
       220. A proceeding under section 2-1401 constitutes an independent and separate action from
       the original action and must be supported by affidavit or other appropriate showing for matters
       not in the record. 735 ILCS 5/2-1401(b), (d) (West 2012). Typically, the petition must be filed
       more than 30 days from entry of the final judgment or order but not more than 2 years after that
       entry. 735 ILCS 5/2-1401(a), (c) (West 2012). As this court explained:



                                                   -6-
                “Although a section 2-1401 petition is ordinarily used to bring facts to the attention of
                the trial court which, if known at the time of judgment, would have precluded its entry
                (People v. Haynes, 192 Ill. 2d 437, 464 (2000)), a section 2-1401 petition may also be
                used to challenge a purportedly defective judgment for legal reasons (People v.
                Lawton, 212 Ill. 2d 285, 297 (2004)).” Paul, 223 Ill. 2d at 94.
       In other words, under this court’s established precedent, a section 2-1401 petition can present
       either a factual or legal challenge to a final judgment or order. As explained below, the nature
       of the challenge presented in a section 2-1401 petition is critical because it dictates the proper
       standard of review on appeal. It also helps to explain the perceived discrepancy, or
       inconsistency, in Vincent when compared to our prior decisions on section 2-1401.
¶ 32        We begin by briefly examining the historical underpinnings of section 2-1401 relief. Under
       the common law, relief from a final judgment was sought by writ of error coram nobis filed in
       the court that rendered the judgment. Ellman v. De Ruiter, 412 Ill. 285, 290 (1952); People v.
       Toughy, 397 Ill. 19, 24 (1947). Generally, a writ was intended to bring to the court’s attention
       factual matters that, if known to the court before entry of judgment, would have precluded
       entry of that judgment. Ellman, 412 Ill. at 290; Toughy, 397 Ill. at 24.
¶ 33        Almost 150 years ago, though, this court recognized that the use of a common law writ to
       obtain relief from a final judgment had fallen out of favor and become obsolete. Ellman, 412
       Ill. at 290-91 (discussing McKindley v. Buck, 43 Ill. 488 (1867)); see also Toughy, 397 Ill. at
       23-24 (analyzing McKindley). Accordingly, our legislature abolished the common law practice
       of using a writ to obtain relief from judgment and replaced it with a statutory scheme, the
       predecessor of section 2-1401. See Ellman, 412 Ill. at 290-91 (citing 1871 Ill. Laws 348,
       1907-08 Ill. Laws 461, and Ill. Rev. Stat. 1933, ch. 110, ¶ 196).
¶ 34        Thereafter, Illinois courts “encouraged the development of the statutory equivalent [of the
       writ] and permitted its use in new situations wherever such was consonant with the history of
       the common-law writ.” Ellman, 412 Ill. at 291. Accordingly, we expressed “our belief that the
       motion may, under our present practice, be addressed to the equitable powers of the court,
       when the exercise of such power is necessary to prevent injustice.” Ellman, 412 Ill. at 292.
¶ 35        The current version of the statute authorizing relief from a final judgment or order, section
       2-1401 of the Code, provides:
                    “(a) Relief from final orders and judgments, after 30 days from the entry thereof,
                may be had upon petition as provided in this Section. Writs of error coram nobis and
                coram vobis, bills of review and bills in the nature of bills of review are abolished. All
                relief heretofore obtainable and the grounds for such relief heretofore available,
                whether by any of the foregoing remedies or otherwise, shall be available in every case,
                regardless of the nature of the order or judgment from which relief is sought or of the
                proceedings in which it was entered.” 735 ILCS 5/2-1401(a) (West 2012).
       Consistent with the underlying history, this unambiguous statutory language plainly
       demonstrates the legislature’s intent to abolish the common law writ and substitute it with
       section 2-1401. Essentially, the legislature intended section 2-1401 to operate as the statutory
       analog to the common law writ. Necessarily, then, section 2-1401 contemplates the potential
       for equitable relief. See Paul, 223 Ill. 2d at 94 (recognizing that the circuit court’s equitable
       powers are invoked by a petition for section 2-1401 relief).



                                                    -7-
¶ 36        Our seminal decision on section 2-1401 practice is Smith v. Airoom, Inc., 114 Ill. 2d 209
       (1986). In Airoom, the plaintiffs obtained a default judgment and a $50,000 damage award
       against the defendant arising from a leaky room addition to plaintiffs’ residence. The
       defendant later filed a section 2-1401 petition seeking to vacate the default judgment. The
       defendant alleged that the plaintiffs’ substituted service of summons on defendant’s sale agent
       was improper, plaintiffs failed to notify defendant of the default proceedings, and the leaks
       were caused by a preexisting structural defect in plaintiffs’ residence. Airoom, 114 Ill. 2d at
       216-17.
¶ 37        Airoom established that to be entitled to relief from a final judgment or order under section
       2-1401, the petition must set forth specific factual allegations supporting each of the following
       elements: (1) the existence of a meritorious defense; (2) due diligence in presenting this
       defense or claim to the circuit court in the original action; and (3) due diligence in filing the
       section 2-1401 petition for relief. Airoom, 114 Ill. 2d at 220-21. Under Airoom, the quantum of
       proof necessary to sustain a section 2-1401 petition is a preponderance of the evidence.
       Airoom, 114 Ill. 2d at 221. The question of whether relief should be granted lies within the
       sound discretion of the circuit court, depending on the facts and equities presented. Airoom,
       114 Ill. 2d at 221. Accordingly, this court held in Airoom that a reviewing court will reverse the
       circuit court’s ruling on the petition only if it constitutes an abuse of discretion. Airoom, 114
       Ill. 2d at 221.
¶ 38        Elaborating on the need for a petitioner to establish “due diligence” for purposes of a
       section 2-1401 petition, we noted in Airoom that due diligence requires the petitioner to have a
       reasonable excuse for failing to act within the appropriate time. Airoom, 114 Ill. 2d at 222. This
       court admonished in Airoom, however, that section 2-1401, is not intended to relieve a litigant
       of the consequences of his own mistake or negligence. Thus, Airoom requires the petitioner to
       show that the failure to defend against the lawsuit was the result of an excusable mistake and
       that the petitioner acted reasonably under the circumstances and was not negligent. Airoom,
       114 Ill. 2d at 222. When assessing the reasonableness of the petitioner’s excuse, the circuit
       court must consider all the surrounding circumstances, including the conduct of the litigants
       and their attorneys. Airoom, 114 Ill. 2d at 222. As with other allegations in a section 2-1401
       petition, due diligence must be established by a preponderance of the evidence pursuant to
       Airoom, 114 Ill. 2d at 223. Airoom also instructed that when the opposing party challenges the
       facts supporting the petitioner’s request for relief under section 2-1401, a full and fair
       evidentiary hearing must be held. Airoom, 114 Ill. 2d at 223.
¶ 39        Particularly relevant to this appeal, in Airoom we also discussed the limited situation when
       it may be appropriate for a circuit court to relax the due diligence requirements for a section
       2-1401 petition. Airoom recognized that a “guiding principle[ ]” of administering section
       2-1401 relief is that the petition invokes the equitable powers of the circuit court to prevent
       enforcement of a default judgment when it would be unfair, unjust, or unconscionable. Airoom,
       114 Ill. 2d at 225. Thus, “[b]ecause a section 2-1401 petition is addressed to equitable powers,
       courts have not considered themselves strictly bound by precedent, and where justice and good
       conscience may require it a default judgment may be vacated even though the requirement of
       due diligence has not been satisfied.” (Emphasis added.) Airoom, 114 Ill. 2d at 225.
¶ 40        As noted above, Airoom is a key decision in this court’s jurisprudence on section 2-1401
       proceedings. It may also be fairly described as presenting a fact-dependent challenge to a final


                                                   -8-
       judgment under section 2-1401. The primary issue in Airoom depended largely on the specific
       facts of that case, determining whether the defendant’s actions and conduct constituted due
       diligence. See Airoom, 114 Ill. 2d at 222 (“Our inquiry on review is thus directed to the issue of
       [defendant’s] diligence and whether the circuit court erred in finding that [defendant’s]
       conduct did not constitute due diligence.”). Historically, this is also the type of challenge
       involved in a common law writ, the predecessor of section 2-1401. See Ellman, 412 Ill. at 290;
       Toughy, 397 Ill. at 24 (the common law writ coram nobis was generally intended to bring to the
       court’s attention factual matters that if known to the court before the judgment was entered
       would have precluded its entry).
¶ 41        It is settled, however, that a section 2-1401 petition is not limited to the type of factual
       challenge involved in Airoom. To the contrary, under our precedent, the petition may also raise
       a legal challenge to a final judgment or order. Paul, 223 Ill. 2d at 94 (citing People v. Lawton,
       212 Ill. 2d 285, 297 (2004)). In fact, this court has favorably reviewed a section 2-1401 petition
       that raised a legal challenge to a final judgment or order in a number of cases. See Lawton, 212
       Ill. 2d at 302 (concluding that section 2-1401 permits an individual subject to civil
       commitment under the Sexually Dangerous Persons Act to challenge the effectiveness of his
       counsel); Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 104 (2002) (holding that
       section 2-1401 permits a civil litigant to raise a legal challenge to a final judgment by asserting
       that it is void for lack of proper service); People v. Harvey, 196 Ill. 2d 444, 447 (2001)
       (determining that section 2-1401 permits a criminal defendant to raise a legal challenge to his
       extended-term sentence after the requisite two-year limitations period by alleging his sentence
       is void); but see People v. Pinkonsly, 207 Ill. 2d 555, 567 (2003) (holding that a criminal
       defendant’s claims of ineffective assistance of counsel should be brought under the
       Post-Conviction Hearing Act and not under section 2-1401 of the Code).
¶ 42        In contrast to the fact-dependent challenge to a final judgment under section 2-1401 in
       Airoom, our decision in Vincent is representative of a case involving a purely legal challenge to
       a final judgment under section 2-1401. Specifically, the pro se petitioner in Vincent, a criminal
       defendant, filed a section 2-1401 petition alleging that his sentence of five consecutive 20-year
       prison terms was void. The State did not respond to the petition, and the circuit court denied the
       petition without a hearing. On appeal, the appellate court affirmed. Vincent, 226 Ill. 2d at 4.
¶ 43        The threshold issue this court considered in Vincent was whether the circuit court was
       permitted to dispose of a properly served section 2-1401 petition without the benefit of
       responsive pleadings and without giving the petitioner notice and an opportunity to be heard.
       In other words, we considered whether the trial judge in a section 2-1401 proceeding was
       authorized to enter judgment sua sponte. At the time of Vincent, the appellate court was
       divided on the answer to that question. After reviewing the applicable case law on Illinois civil
       practice, this court determined that a trial judge is authorized to enter judgment sua sponte on a
       section 2-1401 petition. Vincent, 226 Ill. 2d at 10-14.
¶ 44        Vincent next considered whether the circuit court’s decision to deny the section 2-1401
       petition in that case was correct. Describing the circuit court’s judgment as the functional
       equivalent of a dismissal for failure to state a cause of action, we noted that whether a circuit
       court correctly enters judgment on the pleadings or dismisses a complaint is subject to de novo
       review. Vincent, 226 Ill. 2d at 14. This court acknowledged, however, that this conclusion
       conflicted with prior section 2-1401 case law applying an abuse of discretion standard in those


                                                    -9-
       circumstances. Vincent, 226 Ill. 2d at 14 (citing Klein v. La Salle National Bank, 155 Ill. 2d
       201, 206 (1993), and People v. Sanchez, 131 Ill. 2d 417, 420 (1989)).
¶ 45        Ultimately, this court concluded in Vincent that “[b]ased on our discussion of section
       2-1401 case law and the rules of civil procedure that this court has applied to such actions, the
       abuse of discretion standard is improper in section 2-1401 proceedings in which either
       judgment on the pleadings or dismissal for failure to state a cause of action has been entered.”
       Vincent, 226 Ill. 2d at 15. In dicta, we stated that the application of the abuse of discretion
       standard is the result of the “erroneous belief” that a section 2-1401 petition invokes the
       equitable powers of the court for justice or fairness. Vincent, 226 Ill. 2d at 15. Elaborating on
       that point, this court added:
                “When the legislature abolished the writs in favor of today’s statutory remedy, it
                became inaccurate to continue to view the relief in strictly equitable terms. Moreover,
                this court’s application of civil practice rules and precedent factored out any notions
                about a trial court’s ‘discretion’ to do justice. Because relief is no longer purely
                discretionary, it makes little sense to continue to apply an abuse of discretion standard
                on review. Simply put, an abuse of discretion standard of review in cases where either
                judgment on the pleadings or a dismissal has been entered does not comport with the
                usual rules of civil practice and procedure.” Vincent, 226 Ill. 2d at 16.
       We expressly limited Vincent’s discussion of the standard of review to only two dispositions
       possible under section 2-1401, judgment on the pleadings and dismissals. Vincent, 226 Ill. 2d
       at 16-17. Although refraining from announcing the applicable standard of review for the
       remaining dispositions available under section 2-1401 (grant or denial of relief after an
       evidentiary hearing), this court implied in Vincent that the abuse of discretion standard of
       review may be inappropriate in section 2-1401 proceedings. Vincent, 226 Ill. 2d at 17 nn.4-5;
       see also People v. Laugharn, 233 Ill. 2d 318, 322 (2009) (citing Vincent, 226 Ill. 2d at 18, for
       the blanket proposition that “[w]e review the dismissal of a section 2-1401 petition de novo”).
       Lastly, Vincent held that when the circuit court in a section 2-1401 proceeding enters either
       judgment on the pleadings or a dismissal the court’s order is reviewed de novo. Vincent, 226
       Ill. 2d at 18.
¶ 46        As this appeal demonstrates, the lower courts and practitioners have struggled to reconcile
       Vincent’s application of de novo review and apparent rejection of equitable considerations in
       section 2-1401 proceedings with this court’s otherwise consistent prior holdings that section
       2-1401 proceedings are firmly rooted in equitable considerations and should be reviewed for
       an abuse of discretion. We take this opportunity to clarify our decision in Vincent.
¶ 47        First, Vincent must be viewed in its narrow context of a section 2-1401 petition that raises a
       purely legal challenge to a judgment by alleging that it is void under subsection (f) of section
       2-1401. Vincent, 226 Ill. 2d at 5. When viewed in this context, our decision to apply de novo
       review is consistent with established principles of appellate review for cases involving purely
       legal questions. See People v. Sutherland, 223 Ill. 2d 187, 197 (2006) (“purely legal” issue
       reviewed de novo). Accordingly, to the extent that Vincent prohibits equitable considerations
       in section 2-1401 proceedings, that part of our holding must be limited to a petition raising
       solely a legal issue. Equitable considerations are inapplicable when a section 2-1401 petition
       raises a purely legal issue because that type of petition will not involve a factual dispute.



                                                   - 10 -
¶ 48       Illustrating this point, this court has held that a section 2-1401 petition seeking to vacate a
       void judgment, a purely legal issue, does not need to establish a meritorious defense or satisfy
       due diligence requirements. Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 104
       (2002); see also Ford Motor Credit Co. v. Sperry, 214 Ill. 2d 371, 379 (2005) (citing Sarkissian
       for same point). As this court has explained, “the allegation [in a section 2-1401 petition] that
       the judgment or order is void substitutes for and negates the need to allege a meritorious
       defense and due diligence.” Sarkissian, 201 Ill. 2d at 104 (citing People v. Harvey, 196 Ill. 2d
       444, 452 (2001) (McMorrow, J., specially concurring, joined by Freeman, J.)).
¶ 49       In other words, Vincent represents a specific niche of section 2-1401 petitions, those
       presenting a purely legal claim challenging a final judgment or order as void. Logically,
       Vincent’s holding and commentary on equitable considerations should be limited to that kind
       of petition.
¶ 50       In stark contrast to a Vincent-type petition, a section 2-1401 petition that raises a
       fact-dependent challenge to a final judgment or order must be resolved by considering the
       particular facts, circumstances, and equities of the underlying case. See Airoom, 114 Ill. 2d at
       221 (recognizing that “[w]hether a section 2-1401 petition should be granted lies within the
       sound discretion of the circuit court, depending upon the facts and equities presented ”
       (emphasis added)). A fact-dependent challenge is consistent with the use of the common law
       writ coram nobis that section 2-1401 replaced. See Toughy, 397 Ill. at 24 (purpose of common
       law writ was to bring to the court’s attention factual matters that, if known to the court before
       entry of judgment, would have precluded entry of that judgment). Under our established
       precedent, this traditional fact-dependent challenge to a final judgment or order in a section
       2-1401 petition is governed by the familiar standards articulated by this court in Airoom. Paul
       v. Gerald Adelman & Associates, Ltd., 223 Ill. 2d 85, 95 (2006) (adhering to Airoom standards
       when reviewing a section 2-1401 petition raising a fact-dependent challenge to a section
       2-1401 petition). Indeed, our research has not revealed any published Illinois decision issued
       before Vincent that did not apply Airoom’s standards, or its equivalent, to a section 2-1401
       petition that presented a fact-dependent challenge to a final judgment or order.
¶ 51       Accordingly, we hold that when a section 2-1401 petition presents a fact-dependent
       challenge to a final judgment or order the standards from Airoom govern that proceeding.
       Thus, the petitioner must set forth specific factual allegations supporting each of the following
       elements: (1) the existence of a meritorious defense; (2) due diligence in presenting this
       defense; and (3) due diligence in filing the section 2-1401 petition for relief. Airoom, 114 Ill.
       2d at 221. The quantum of proof necessary to sustain a section 2-1401 petition is a
       preponderance of the evidence, and the circuit court’s ultimate decision on the petition is
       reviewed for an abuse of discretion. Airoom, 114 Ill. 2d at 221. In addition, when the facts
       supporting the section 2-1401 petition are challenged by the respondent, a full and fair
       evidentiary hearing should be held. Airoom, 114 Ill. 2d at 223. Relevant to this appeal, the trial
       court may also consider equitable considerations to relax the applicable due diligence
       standards under the appropriate limited circumstances. See Airoom, 114 Ill. 2d at 226-29
       (reviewing petitioner’s request to relax the due diligence standards but ultimately declining to
       relax those requirements under the facts of that case).
¶ 52       We would be remiss if we failed to acknowledge that in two footnotes in Vincent we called
       into question the continued validity of the abuse of discretion standard in section 2-1401


                                                   - 11 -
       proceedings. Vincent, 226 Ill. 2d at 17 nn.4-5. We note, however, that in Paul, issued a year
       before Vincent was decided, we extensively considered the propriety of using the abuse of
       discretion standard in section 2-1401 proceedings. Paul, 223 Ill. 2d at 96-99. Ultimately, in
       Paul we declined to apply de novo review to a section 2-1401 petition that raised a
       fact-dependent challenge to a final judgment and, instead, reaffirmed our reliance on an abuse
       of discretion standard. Paul, 223 Ill. 2d at 99. Although Paul was decided only one year earlier,
       Vincent did not cite Paul, let alone criticize or overrule it. Nevertheless, we decline to abandon
       the abuse of discretion standard in our decision here. In our view, because this case
       indisputably falls under the sphere of Airoom by presenting a traditional fact-dependent
       challenge to a final judgment, it is most prudent in this case to adhere to the standards
       announced in Airoom.
¶ 53       Having clarified Vincent and determined that the Airoom standards apply here, we now
       consider defendants’ fact-based challenge to the default judgment in their section 2-1401
       petition. Consistent with Airoom, the parties here disagree on whether defendants’ section
       2-1401 petition sufficiently alleges the existence of a meritorious defense and due diligence
       requirements. See supra ¶ 53 (detailing Airoom’s standards). The parties also disagree on
       whether equitable considerations justify relaxing the applicable due diligence requirements in
       this case. Under Airoom, defendants’ allegations in their petition must be established by a
       preponderance of the evidence. Airoom, 114 Ill. 2d at 220-21. Because of the development of
       this case, however, we decline to reach the merits of the parties’ respective arguments on the
       sufficiency of the allegations in defendants’ section 2-1401 petition. Instead, we believe that
       remanding the cause to the circuit court for further proceedings is warranted for two reasons.
¶ 54       First, the record demonstrates that the lower courts and the parties were not clear on the
       standards governing these proceedings, particularly on whether discretion and equitable
       considerations were appropriate. Having clarified that issue, the most reasonable course of
       action is to allow the parties to litigate this question, and the lower courts to review it, under the
       proper standards.
¶ 55       Second, at oral argument, plaintiff argued that if this court accepted defendants’
       interpretation of Vincent, the matter should be remanded to the circuit court to enable plaintiff
       to present additional evidence and facts supporting its challenge to defendants’ section 2-1401
       petition. In other words, plaintiff contests the sufficiency of the facts relied on by defendants to
       establish the existence of a meritorious defense and due diligence requirements, the threshold
       showing for a section 2-1401 petition under Airoom. Plaintiff also disagrees with defendants’
       contention that equitable considerations favor relaxing the due diligence requirements here.
¶ 56       We agree with plaintiff that remand is appropriate under the circumstances of this case.
       Thus, we decline to decide whether defendants are entitled to relief from the default judgment
       here. Instead, we believe the best course of action is to remand the cause to the circuit court for
       further proceedings to permit the parties to develop their respective arguments under the
       proper standards.

¶ 57                                     III. CONCLUSION
¶ 58       For the reasons explained above, we reverse the judgments of the appellate court and
       circuit court. We remand the cause to the circuit court for further proceedings consistent with



                                                    - 12 -
       this opinion.

¶ 59      Appellate court judgment reversed.
¶ 60      Circuit court judgment reversed.
¶ 61      Cause remanded.




                                               - 13 -